Citation Nr: 0414094	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and as well as additional periods of active duty for 
training that are not pertinent to this appeal.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Jackson, Mississippi.  In October 1998, the issue of an 
increased rating for a left knee disorder was remanded to the 
RO for further development.

In January 1999, a 30 percent rating was assigned by the RO 
for the period from November 12, 1997 to December 7, 1997.  
Effective December 8, 1997 through January 31, 1998, a 
temporary total 100 percent rating was assigned.  Thereafter, 
a 10 percent rating was assigned. As the appeal was perfected 
prior to November 12, 1997, the issues for consideration are 
now as reflected on the title page.  The initial 10 percent 
rating from 1994 was the initial rating assigned.  Thus the 
holding in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application.

In an August 1999 Board decision, it was determined that 
entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, was denied.  
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, and entitlement to a rating in 
excess of 10 percent for the period prior to November 12, 
1997, was also denied.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In May 2001, the VA filed a Motion to Remand 
and To Stay Further Proceedings.  By Order dated May 8, 2001, 
the Veterans Claims Court vacated the Board's August 1999 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).

In March 2002, the Board undertook additional development of 
the issues currently on appeal.  This development was 
accomplished under regulations then in effect.  See 38 C.F.R. 
§ 19.9 (2002).  The veteran and his attorney were notified of 
the development that was undertaken.  The additional 
development was completed and the case was returned to the 
Board.  The March 2003 decision was then entered.

In a March 2003 Board decision, it was determined that 
entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, was denied.  
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, and entitlement to a rating in 
excess of 10 percent for the period prior to November 12, 
1997, was also denied.  

Thereafter, the veteran appealed the Board's decision to the 
Veterans Claims Court.  In July 2003, a Joint Motion for 
Remand was filed.  By Order dated July 29, 2003, the Veterans 
Claims Court vacated the Board's March 2003 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

As noted above, the Board undertook development under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2003).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
It was held that initial RO review of any evidence obtained 
had to be undertaken.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  As a result, this remand follows.

In addition, review of the current record reveals that prior 
to the March 2003 decision being entered, additional evidence 
was received at the Board.  That evidence was not in the 
claims file at the time the decision was entered, and as 
such, that evidence was not considered by the Board.  There 
is no waiver of RO review, thus requiring remand for initial 
review by the RO.

Moreover, the Board notes that the Veterans Claims Assistance 
Act (VCAA) of 2000 became effective during the pendency of 
this appeal.  38 U.S.C.A. § 5103, 5103A (West 2002).  There 
have also been final regulations promulgated to implement the 
new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  He should clearly be informed to submit "any 
evidence in his possession" concerning this claim to be sure 
that the 4th element of 38 C.F.R. § 3159 has been complied 
with.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  On Remand, the RO must 
assure compliance with the provisions of the VCAA.

As noted, additional evidence has been obtained in connection 
with the Board's development of the issues on appeal.  
However, waiver of review of such evidence by the agency of 
original jurisdiction has not been submitted.  Hence, the 
case must be returned for the RO's review, readjudication, 
and, if necessary, issuance of a supplemental statement of 
the case.  See DAV et. al., supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the appellant and his representative.  
Further, the appellant should be 
instructed to submit any evidence in his 
possession pertinent to this appeal, that 
is, to submit all the evidence he has.

2.  The matter should then be 
readjudicated on a de novo basis by the 
RO, including review of the additional 
evidence obtained in conjunction with the 
Board's development, and any other 
evidence submitted.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




